Citation Nr: 1520701	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to November 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Until June 2014, the Veteran was represented by an attorney, Andrew Rutz. This appeal was not certified to the Board until March 2015. Therefore, 38 C.F.R. § 14.631(c) govern the withdrawal of the Veteran's attorney. The Veteran's attorney filed a withdrawal of the power of attorney with the RO and sent a copy to the Veteran. The withdrawal complied with the provisions of 38 C.F.R. § 14.631(c), and the Veteran is now proceeding pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development of the claim is required, and it is therefore REMANDED for the following:

1. Ask the Veteran if he has any further lay or medical evidence to submit in support of his claim of service connection for diabetes mellitus, in particular whether he has undergone any recent blood glucose testing. Provide appropriate release of information forms and obtain any evidence cited.

2. Schedule the Veteran for an appropriate VA medical examination to determine if he has been diagnosed with diabetes mellitus. Note for the examiner that the Veteran has had the following blood glucose readings:

July 2009:  161 mg/dL; May 2012:  167 mg/dL; June 2012:  172 mg/dL

If the Veteran is not diagnosed with diabetes by the examiner, ask the examiner what significance, if any, can be attached to the blood glucose readings cited. 

3. Conduct any further development of the claim necessary. Readjudicate the claim under appropriate appellate proceedings, including providing a Supplemental Statement of the Case if the claim continues to be denied.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


